DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claim 2, drawn to “a cutting blade changing method”) in the reply filed on 4/14/2021 is acknowledged.  Please note that it appears that Applicant also elected Species i (the species of Figures 1-26), noting that Applicant elected “Invention II (claim 2) (Figs. 1-26)” in the reply filed on 4/14/2021.  Please note that none of Species ii-vii corresponded to Figures 1-26.  
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Objections
Claim 2 is objected to because of the following informalities:  On lines 16, 24, and 27 of the claim, “plurality of” should be inserted before “receiving portions”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On line 35 of the claim, “said plurality of” should be inserted before “receiving portions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya (Japan Publication No. JP 2007-208114 A).
Please note that Sekiya was cited by Applicant on the IDS filed on 5/8/2019.  That said, an EPO Machine Translation of Sekiya, which is being furnished with this action, is relied upon in the below rejection of claim 2.  
Claim 2:  Figure 1 of Sekiya shows a cutting apparatus including a chuck table (2) that holds a workpiece via intermediate structure such as a chuck (34a), a first cover member (35a), a first cylindrical member (33a), a first support base (32a), and a pair of rail members (311).  Also, Figures 1 and 2 show the processing unit (6a) having a spindle (632) and a cutting blade (635) that is detachably mounted on said spindle (632). 
Please note that lines 5-6 of claim 1 set forth, “cutting blade changing means changing said cutting blade.”  Noting this, as was stated above under the Claim Interpretation section of this action, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “cutting blade changing means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Please note that Figures 7, 8, and 14-20 of Sekiya show a first cutting blade attachment/ detachment mechanism (9a).  According to Sekiya, said first cutting blade attachment/ detachment mechanism (9a) provides for attaching/detaching the cutting blade (635) to/from the tip of the spindle (632) of the processing unit (6a) [EPO Machine Translation, paragraphs 0034].  Please note that Figures 14-20 show the process of the cutting blade (635) being changed by the first cutting blade attachment/detachment mechanism (9a). 
Sekiya’s first cutting blade attachment/detachment mechanism (9a) constitutes an equivalent of the “cutting blade changing means.”  This is because the first cutting blade attachment/detachment mechanism (9a) carries out the function specified in lines 5-6 of the claim, said function being “changing said cutting blade.”  Further, the first cutting blade attachment/ detachment mechanism (9a) of Sekiya isn’t excluded by any explicit definition provided in 
	Please note that lines 4-5 of claim 1 set forth, “transfer means supplying said workpiece to said processing unit.”  Noting this, as was stated above under the Claim Interpretation section of this action, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
While it is not shown in the figures, disclosure is provided on the cutting apparatus having workpiece transporting means.  Said workpiece transporting means supplies a workpiece such as a semiconductor wafer to chuck 34a, which is disposed to the right in Figure 1 of Sekiya [EPO Machine Translation, paragraphs 0048-0050].  Note that the workpiece transporting means is an element of transfer means of Sekiya.  Also note that as can be seen in Figure 1 of Sekiya, this chuck (34a) is associated with the processing unit (6a).  As such, by conveying the workpiece to the chuck (34a) that is associated with the processing unit (6a), said workpiece is being supplied to the processing unit (6a).  
The transfer means, which includes the workpiece transporting means, constitutes an equivalent of the “transfer means.”  This is because the transfer means via the workpiece 
	Sekiya further discloses a cutting blade changing method using said cutting apparatus.  Said method comprising using a transfer jig (92+921), which is comprises a rotation shaft (921) and a support plate (92) of the “cutting blade changing means (9a).”  
Please note that lines 8-12 of claim 1 set forth, “a plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means.”  This claim limitation uses a generic placeholder (“plurality of receiving portions”) that is coupled with functional language without reciting sufficient structure to perform the recited function (receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means).  As a result, the “plurality of receiving portions” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Sekiya, as can be seen in at least Figure 7 thereof, the support plate (92) of the transfer jig (92+921) is equipped with two opposing blade gripper means (91a, 91b), each of which is adapted to receive a new cutting blade (635) as a replacement component (when a new cutting blade 635 is provided thereto, for example) and said cutting blade (635) changed by said 635 is provided thereto, for example).  Please note that the two opposing blade gripper means (91a, 91b) are each adapted to receive whichever cutting blade (635) is provided thereto, whether that provided cutting blade (635) be a replacement component or the cutting blade (635) that was held by the spindle (632) for machining workpieces (semiconductor wafers) held by the chuck (34a).  Note that Figure 17 of Sekiya shows an instance in which blade gripper means 91a receives a new cutting blade (635) as a replacement component while blade gripper means 91b receives the cutting blade (635) that is currently being changed by said cutting blade changing means (9a).  
Sekiya’s opposing blade gripper means (91a, 91b) constitute an equivalent of the “plurality of receiving portions.”  This is because the opposing blade gripper means (91a, 91b) carry out the function specified in lines 8-12 of the claim, said function being “receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means.”  Further, the opposing blade gripper means (91a, 91b) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the opposing blade gripper means (91a, 91b) performs the identical function specified in the claim (receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means), and produces substantially the same result as the corresponding “plurality of receiving portions (101)” of Applicant.  Based on the foregoing, the opposing blade gripper means (91a, 91b) of Sekiya are an equivalent to the “plurality of receiving portions (101)” of Applicant, and as such, the opposing blade gripper means (91a, 91b) of Sekiya will hereinafter be referred to by Examiner as the plurality of receiving portions (91a, 91b).”
As to Sekiya’s cutting blade changing method, it comprises a transfer step.  As can be seen between Figures 15 and 16, the transfer jig (92+921), which was previously stored within 
Please note that lines 18-20 of claim 1 set forth, “holding said transfer jig above said chuck table by using transfer jig holding means after performing said transfer step.”  Noting this, as was stated above under the Claim Interpretation section of this action, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer jig holding means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the time between Figures 16 and 17, said time occurring after the transfer step has been performed, the transfer jig (91+912) is held, for example, above the chuck table (2) by a motor casing (94).  Examiner notes that the motor casing (94) receives a proximal end of the rotation shaft (912) and it is to the distal end of said rotation shaft (912) of the transfer jig (91+912) that the support plate (91) is fixed.
Noting this, Sekiya’s motor casing (94) constitutes an equivalent of the “transfer jig holding means.”  This is because the motor casing (94) carries out the function that is specified in lines 18-20 of the claim, the function being “holding said transfer jig above said chuck table… after performing said transfer step.”  Further, the motor casing (94) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the motor casing (94) of 
Next, Sekiya provides disclosure on a removing step in which the cutting blade (635) is removed from the processing unit’s (6a) spindle (632) by the cutting blade changing means (9a).  In removing the cutting blade (635), it is placed into another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92).  Please note that Figure 17 shows the result of the removing step, which took place after the transfer jig holding step.  
Sekiya further discloses a mounting step of taking said new cutting blade (635) from said one (91a) of the receiving portions (91a, 91b) of the transfer jig’s (92+921) support plate (92) by using the cutting blade changing means (9a) and next mounting said new cutting blade (635) to the spindle (632) of said processing unit (6a) after performing said removing step.  Please note that Figures 18 and 19 of Sekiya illustrate the mounting step.  
Lastly, Sekiya discloses a returning step of returning the transfer jig (92+921) from said processing unit (6a) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit (6a) is received in said another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722            

                                                                                                                                                                                            /ERICA E CADUGAN/Primary Examiner, Art Unit 3722